                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    GREEN BAY DIVISION


TIFFANY DOBERSTEIN
on behalf of herself and all
others similarly situated,

                Plaintiff,                                     Case No. 18-cv-1931

        v.

EAST WISCONSIN SAVINGS BANK,

               Defendant.


                                JOINT MOTION FOR
             PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND
               CLASS CERTIFICATION FOR THE PURPOSES OF SETTLMENT


                                        INTRODUCTION

        Plaintiff, Tiffany Doberstein, on behalf of herself and all others similarly-situated, and

Defendant, East Wisconsin Savings Bank, jointly move this Court for preliminary approval of the

Parties’ settlement of this lawsuit in accordance with the Settlement Agreement and Release.

        The Settlement Agreement and Release (ECF No. 20-1, “Agreement”), attached to this

Joint Motion as Exhibit 1, provides for a total monetary settlement payment of $27,749.52

inclusive of attorneys’ fees and costs. The Parties believe that the settlement is fair and reasonable,

as it fully and adequately satisfies this Court’s criteria for such settlements. As such, the Parties

respectfully request that the Court enter an order which: (1) preliminarily approves the Agreement

attached as Exhibit 1 to this Joint Motion; (2) certifies, for settlement purposes only, the proposed

Rule 23 Class (“Settlement Class”); (3) appoints Walcheske & Luzi, LLC as counsel for the

Settlement Class (“Class Counsel”); (4) appoints Plaintiff, Tiffany Doberstein, as representative



         Case 1:18-cv-01931-WCG Filed 09/19/19 Page 1 of 18 Document 22
of the Settlement Class; (5) approves the mailing of Notice to members of the Settlement Class in

a form substantially similar to the Notice attached as Exhibit B to the Agreement; (6) sets deadlines

for class members to opt out of the case or object to the Agreement; (7) find that such Notice

process satisfies due process; (8) directs that any member of the Settlement Class who has not

properly requested exclusion from the Agreement, be bound by the Agreement in the event the

Court issues a Final Order Approving Settlement; (9) directs that any member of the Rule 23 Class

who wishes to object to the Settlement Agreement in any way must do so per the instructions set

forth in the Notice; and (10) schedules a hearing for final approval of the Settlement Agreement.

                                   STATEMENT OF FACTS

I.     PROCEDURAL HISTORY

       On December, 2018, Plaintiff, Tiffany Doberstein, filed her Complaint against Defendant,

East Wisconsin Savings Bank (“Bank”), on behalf of herself and all Member Relations

Representatives. (ECF No. 1.) Plaintiff, herself, was a non-exempt Member Relations

Representative of Bank in the three years preceding the filing of her complaint. Plaintiff alleged,

inter alia, that Bank failed Bank failed to include all non-discretionary forms of monetary

compensation in hourly-paid, non-exempt Member Relations Representatives’ regular rates of pay

for overtime calculation and compensation purposes in workweeks when said employees worked in

excess of forty (40) hours during the representative time period for which the non-discretionary

remuneration covered. See 29 U.S.C. § 207(a)(1) and (e); see also Wis. Stat. § 103.025(1)(c) and Wis.

Admin Code § DWD 274.03. Plaintiff also sought additional amounts as liquidated damages,

penalties, and attorneys’ fees and costs. (See ECF No. 1.)

       After Bank filed its Answer and Affirmative Defenses to Plaintiff’s Complaint (ECF No.

8), Plaintiff issued written discovery. (Declaration of David M. Potteiger (“Potteiger Decl.”), ECF




        Case 1:18-cv-01931-WCG Filed 09/19/19 Page 2 of 18 Document 22
No. 18, Ex. 2.) Thereafter, Plaintiff took the deposition of Bank’s Director of Human Resources

and Marketing, Deborah L. Bartel. (Id., Ex. 1.)

       On July 11, 2019, Plaintiff filed Plaintiff’s Motion for Summary Judgment and supporting

papers. (ECF No. 14-18.) Plaintiff also petitioned for the dismissal of certain claims. (ECF No.

19.) Bank has not filed its opposition.

II.    SETTLEMENT BACKGROUND

       On June 12, 2019, following the deposition of Ms. Bartel, Bank wrote Plaintiff informing

her that it completed “an audit of [its] overtime payments” and enclosed a check for the amount of

$3.04. (Potteiger Decl., Ex. 8.) Bank likewise made separate payments to other Member Relations

Representatives in the amount of $496.00. (Id.) Said amount of unpaid wages did not include

liquidated damages, penalties, and attorneys’ fees and costs. (Id.)

       Plaintiff made an offer of settlement to resolve the outstanding issues absent court

intervention. (Potteiger Decl., ¶ 13.) Bank rejected that offer. On June 19, 2019, Plaintiff made a

renewed offer of settlement. On July 12, 2019, Bank made a counteroffer of settlement, and Class

Counsel and Bank’s Counsel engaged in a written and verbal dialogue on July 12, 2019, discussing

their respective positions.

       Plaintiff firmly believes in the viability and successfulness of her legal claims and

remaining causes of action against Bank. Conversely, Bank has denied, and continues to deny, all

liability and damages with respect to the causes of action asserted by Plaintiff. To avoid the burden,

expense, and uncertainty of continued litigation, however, the Parties concluded that it was in their

best interests to resolve the litigation when, on July 12, 2019, the parties were able to reach an

agreement in principle in this matter which they now request this Court to approve.




        Case 1:18-cv-01931-WCG Filed 09/19/19 Page 3 of 18 Document 22
        The Parties worked diligently to reduce their agreement to writing and finalize the other

necessary details for the settlement – including the language in the Notice of Class Action

Settlement, finalizing an allocation of the settlement funds amongst the members of the Settlement

Class, and other documents necessary to memorialize their agreement filed concurrently herewith.

III.    THE SETTLEMENT AGREEMENT

        The parties’ Agreement is attached as Exhibit 1, and its terms are summarized below.

        A.       The Rule 23 Class

        Because Plaintiff brought claims under both the FLSA and WWPCL, the case respectively

involves both collective action and class action procedures. Plaintiff’s WWPCL claims are

governed by class action procedures under Federal Rule of Civil Procedure 23, while her FLSA

claims involve collective action procedures.

        For settlement purposes only, the parties have agreed to certification of solely Plaintiff’s

fifth claim for relief, titled “Violation of the WWPCL – Unpaid Overtime (Plaintiff on behalf of

herself and the Wisconsin Class (Non-Discretionary Compensation)),” as a Rule 23 class including

all of the following:

                 All hourly-paid, non-exempt employees who are or have been employed by
                 Defendant within three (3) years immediately prior to the filing of the
                 Complaint (ECF No. 1) and who received non-discretionary forms of
                 compensation in addition to regular wages that were not included in their
                 regular rates of pay for overtime calculation purposes and whose names
                 appear on Exhibit A (the “Rule 23 Class”) to the Settlement Agreement and
                 Release.

(See ECF No. 20-1 § IV(A)). This class will be referred to herein as the “Settlement Class.”

        B.       Summary of Settlement Agreement’s Terms

        The general terms of the Settlement Agreement can be summarized as follows:

        -     There is a Settlement Fund comprised of the amounts set forth therein.




            Case 1:18-cv-01931-WCG Filed 09/19/19 Page 4 of 18 Document 22
-     For settlement purposes only, the Parties agree to stipulate to certify a FED. R. CIV. P.

      23 Class Action; said stipulation has been filed herewith (ECF No. 20);

-     Within twenty-one (21) days of the Court’s Final Order, payments will be made to the

      Class members (ECF No. 21-1 § IV(G)(5));

-     If a member of the Rule 23 Class does not exclude him/herself from the settlement in

      compliance with the exclusion procedures set forth in the Agreement, he or she will be

      entitled to the portion of the Settlement Fund in an amount not to fall below the figure

      set forth for such individual in Exhibit A to the Settlement Agreement (ECF No. 21-1

      § IV(G)(6));

-     Any of the Settlement Fund that is not paid due to an individual’s exclusion from the

      Settlement Agreement or failure to cash a settlement check within 90 days from the

      date the check is issued will revert to Bank (Id.)

-     Upon approval by this Court, Plaintiff will receive a service payment in the amount set

      forth in said agreement. (ECF No. 21-1 § III(B)(1));

-     Upon approval by this Court, Class Counsel will receive reimbursement for a portion

      of those attorneys’ fees and costs spent litigating and resolving this matter (ECF No.

      21-1 § III(B)(2)); and

-     In exchange for the above payments, the Plaintiff and settling Class Members

      (collectively, the “Releasors”) agree to release and forever discharge Bank for claims

      under Wisconsin law for unpaid overtime, and/or agreed upon wages, including those

      under Wis. Stats. Chapters 103 and 109 and Wis. Admin. Cod §§ DWD 272 and 274,

      resulting from Bank’s compensation practices between December 7, 2015 and

      December 7, 2018 (ECF No. 21-1 § II(A)-(B)).




    Case 1:18-cv-01931-WCG Filed 09/19/19 Page 5 of 18 Document 22
       This Settlement Agreement is fair and was reached at arm’s length and in recognition of

the risks faced by all Parties. The settlement is structured to maximize payment to participating

members of the Settlement Class in addition to that amount which Bank has already tendered to

said participants on or about June 12, 2019. The Notices proposed by the Parties adequately

informs the members of the Settlement Class of their right to participate in the settlement, to

exclude themselves from the settlement, and to object to the settlement, as well as the legal

implications of these actions. (ECF No. 21-1, Ex. B). Because the settlement is fair and was

reached by the Parties at arm’s length, the Parties jointly request that the Court grant preliminary

approval of the Agreement and allow Class Counsel to mail the Notice attached as Exhibit B to

the Agreement.

                                           ARGUMENT

I.     PRELIMINARY APPROVAL OF THE AGREEMENT IS APPROPRIATE

       A.      The Criteria for Preliminary Approval Has Been Satisfied

       Resolution of class action litigation by settlement is favored by the federal courts. Isby v.

Bayh, 75 F.3d 1191, 1996 (7th Cir. 1996). Settlement of a FED. R. CIV. P. 23(b)(3) class action

may be approved only if: (1) the individual class members are afforded a new opportunity to

request exclusion from the settlement; (2) a hearing has been conducted; and (3) the court finds

that the settlement is fair, reasonable, and adequate. FED. R. CIV. P. 23(e).

       In reviewing a proposed settlement agreement, courts “must weigh the probabilities of

victory or defeat as indicated by the legal or factual situation presented and determine whether the

compromise, taken as a whole, is in the best interests” of the class members. United Founders Life

Ins. Co. v. Consumers National Life Ins. Co., 447 F.2d 647, 655 (7th Cir. 1971) (internal quotations

omitted). Other factors the courts are to consider are the complexity, expense, and likely duration




        Case 1:18-cv-01931-WCG Filed 09/19/19 Page 6 of 18 Document 22
of the litigation; reaction of the class to the settlement; the stage of the proceedings and the amount

of discovery completed; the risks of establishing liability; the risks of establishing damages; the

ability of the Banks to withstand greater judgment; and the range of reasonableness of the

settlement funds to a possible recovery in light of all the attendant risks of litigation. City of Detroit

v. Grinnell Corp., 495 F.2d 448, 463 (2d Cir. 1974).

        Preliminary approval of a class action settlement allows putative class members to receive

notice of the proposed settlement terms and the date and time for the fairness hearing at which

putative class members may be heard and further evidence and argument concerning the fairness,

adequacy, and reasonableness of the settlement agreement may be presented. See Manual for

Complex Litigation at §§ 13.14, 21.632.

                1.      The proposed Settlement Agreement is fair, reasonable, and adequate

        The Settlement Agreement’s terms outlined above are fair and reasonable for the Parties.

Real disputes exist between the Parties as to whether liability exists in this case and, if liability

were proven, the extent of the damages. Specifically, the parties disagree on Plaintiff’s ability to

prove a willful violation of the FLSA and WWPCL and the amount/extent of any award of

liquidated damages and/or civil penalties due to the members of the Settlement Class.

        The monetary value for each individual member of the Settlement Class is one-half of the

amount already distributed by Bank to members of the Settlement Class. This amount constitutes

a reasonable and adequate recovery in light of the amounts already distributed by Bank to Member

Relations Representatives on June 12, 2019, and the parties’ evaluation of the Bank’s payroll and

time records, and the risks of continued litigation. Beyond this, the Agreement is structured to

maximize payment to participating members of the Settlement Class by automatically issuing




         Case 1:18-cv-01931-WCG Filed 09/19/19 Page 7 of 18 Document 22
payments for individuals who do not exclude themselves from the Rule 23 Class because these

payments are made without any requirement to file a claim.

                2.        The Agreement was reached through extensive arm’s length
                          negotiations

        Despite the Parties’ divergent views regarding Plaintiff’s assertions in her Complaint, they

were able to work toward a compromise in this matter and negotiate at arm’s length to resolve the

claims of Plaintiff and putative class members. The Parties engaged in extensive discussions

during the course of the litigation.

                3.        The settlement fund provides adequate relief for the Settlement Class
                          and the proposed allocation method equitably divides the settlement
                          funds

        The proposed settlement allocation, attached as Exhibit A to the Agreement, lists the

amount of the Settlement Fund that each participating settlement class member will receive. This

is a reasonable recovery in light of the Bank’s payments to Member Relations Representatives on

June 12, 2019, the type of claims in dispute, and the risks in the case, including the risk that Plaintiff

and putative class members would receive nothing at trial.

        The settlement allocation has been calculated in the most precise manner possible and was

agreed to by Class Counsel. The methods described by Mr. Bero were substantially the same

methodologies employed by Class Counsel to calculate damages. Liquidated damages and civil

penalties were also factored in to these calculations. (ECF No. 21-1, Ex. B); Each Class Member’s

portion of the Settlement Fund constitutes 1099 income as provided by the FLSA and Wisconsin

state and/or local law.

                4.        The requested service payment is reasonable

        The Seventh Circuit recognizes that service payments are appropriate in circumstances

such as those presented by this case and look to the following relevant factors: actions the plaintiff




         Case 1:18-cv-01931-WCG Filed 09/19/19 Page 8 of 18 Document 22
took to protect the class’s interests; the degree to which the class benefitted from those actions;

and the amount of time and effort the plaintiff expended in pursuing litigation. Cook v. Niedert,

142 F.3d 1004, 1016 (7th Cir. 1998).

       The Agreement provides that Plaintiff will receive a service payment in recognition of her

efforts in this case, as well as the benefit each class member derived from those efforts. This service

payment is fair and reasonable given the efforts undergone and risks assumed by Plaintiff in

initiating litigation and securing a recovery on behalf of herself as well as on behalf of the

Settlement Class. The service payment is reasonable and well within the range of similar service

payments approved by courts in the Eastern District. See, e.g., Berger v. Xerox Corp. Ret. Income

Guarantee Plan, No. 00-584-DRH, 2004 U.S. Dist. LEXIS 1819, at *7 (S.D. Ill. Jan. 22, 2004)

(awarding $20,000.00 to the named plaintiff); Espenscheid v. DirectSat USA, LLC, 688 F.3d 872,

876–77 (7th Cir. 2012) (average award is $4,000.00 per class representative.) Accordingly, the

Parties submit that the service payment to Plaintiff is fair and reasonable under the circumstances

and request that the Court approve the proposed service payment.

               5.      The requested attorneys’ fees and costs are reasonable

       As a result of this litigation and in furtherance of its resolution, Bank will compensate Class

Counsel with a portion of Plaintiff’s actual attorneys’ fees and costs spent litigating this matter to

date and the anticipated amount of attorneys’ fees and costs that will continue to be spent litigating

this matter through its ultimate conclusion. Bank does not oppose Class Counsel’s request in this

amount, which was negotiated with counsel for Bank during the mediation of this matter.

       Further, this amount will not come from or be taken as a percentage or portion of a common

settlement fund for any individuals who have chosen not to participate in the settlement. Bank will

pay this amount directly to Class Counsel, and the parties believe that this is fair, reasonable, and




        Case 1:18-cv-01931-WCG Filed 09/19/19 Page 9 of 18 Document 22
representative of the actual and anticipated amount of time and cost that Class Counsel has spent

(and will continue to spend) litigating this matter through its ultimate conclusion.

           Because this matter does not involve the payment of attorneys’ fees and costs as a

percentage of a common settlement fund, this Court does not need to apply common fund

principles in order to approve Plaintiff’s counsel’s attorneys’ fees and costs. See, e.g., Florin v.

Nationsbank of Georgia, N.A., 34 F.3d 560, 564 (7th Cir. 1994) (stating that, “when a case results in

the creation of a common fund for the benefit of the plaintiff class, the common fund doctrine allows

plaintiffs’ attorneys to petition the court to recover its fees out of the fund”); see also Silverman v.

Motorola Sols., Inc., 739 F.3d 956, (7th Cir. 2013); In re Synthroid Mktg. Litig., 264 F.3d 712 (7th Cir.

2001) (“Synthroid I”); In re Synthroid Mktg Litig., 325 F.3d 974 (7th Cir. 2003) (“Synthroid II”).

           Ultimately, not only are Class Counsel’s hourly rates and hours expended reasonable, but

Bank has also agreed to pay only a portion of Class Counsel’s reasonable attorneys’ fees and costs

even though Class Counsel has exceeded this amount of time spent litigating this matter and will

continue to litigate this matter through the Fairness Hearing and its ultimate conclusion.

II.        BECAUSE THE PUTATIVE RULE 23 CLASS SATISFIES THE STANDARDS
           REQUIRED BY FEDERAL COURTS, THE PARTIES’ FED. R. CIV. P. 23 CLASS
           SHOULD BE CERTIFIED.

           A.       The Putative Rule 23 Class Satisfies the Implicit Standard of Definiteness
                    Required by Courts.

           In addition to the standards stated in FED. R. CIV. P. 23(a) and 23(b), federal courts require

that the implicit standards for certification be met: (1) the proposed class definition must be definite

– that is, ascertainable, precise and objective1; and (2) Plaintiff must be a member of the class he

or she represents.




1
    Blihovde v., St. Croix, 219 F.R.D. 617, 614 (W.D. Wis. 2003).



           Case 1:18-cv-01931-WCG Filed 09/19/19 Page 10 of 18 Document 22
       The members of the Rule 23 Class are definite. The Parties have identified these

individuals, have produced discovery and payroll records regarding them, and have calculated their

potential damages. The Rule 23 Class definition does not include any subjective criteria. The Rule

23 Class includes non-exempt Member Relations Representatives who were subject to Bank’s

payroll practices during a specific period of time. Plaintiff is a member of the class she represents,

is a former employee of Bank, and was subject to the pay practices at issue in the Complaint.

       B.      Plaintiff has Satisfied the FED. R. CIV. P. 23(a) Standards of Numerosity,
               Commonality, and Typicality and, with His Counsel, Will Fairly and
               Adequately Protect the Interests of the Rule 23 Class.

               1.      The Parties’ proposed Rule 23 Class satisfies the numerosity
                       requirement of FED. R. CIV. P. 23(a)

The Seventh Circuit has held that the numerosity requirement of FED. R. CIV. P. 23(a) requires a

showing that the number of members in the proposed class is so large as to make joinder

impracticable. Carnegie v. Household Int’l, Inc., 376 F.3d 656, 663-4 (7th Cir. 2004). Based on

information provided by Bank, there more than forty (40) Member Relations Representatives. It

would be administratively untenable to join each individual class member in this action and,

therefore, numerosity has been met in this matter. Consol. Rail Corp. v. Town of Hyde Park, 47

F.3d 473, 483 (2d Cir.1995) (citing 1 Newberg on Class Actions 2d, § 3.05 (1985 ed.)), see also

Shields v. Local 705, Int'l Bhd. of Teamsters Pension Plan, 188 F.3d 895, 897 (7th Cir.1999)

(noting that class consisted of class representative “and 35 other[s]”); Swanson v. Am. Consumer

Indus., Inc., 415 F.2d 1326, 1333 n. 9 (7th Cir.1969) (40 class members is a sufficiently large

group to satisfy Rule 23(a)).

               2.      As all of Bank’s non-exempt Member Relations Representatives were
                       subject to the same pay practices, common questions of law and fact
                       predominate and therefore, satisfy the commonality requirement




        Case 1:18-cv-01931-WCG Filed 09/19/19 Page 11 of 18 Document 22
        Rule 23(a) requires a finding that there are questions of fact or law which are common to

the class. FED. R. CIV. P. 23(a)(2). This requires plaintiffs to show that they have all suffered the

same injury, a “common contention” such that resolving the common issue will resolve all of the

included claims in a single stroke. Wal-Mart v. Dukes, 131 S. Ct. 2541, 2551 (2011) (“What

matters to class certification . . . is not the raising of common ‘questions’ . . . but, rather the capacity

of a classwide proceeding to generate common answers apt to drive the resolution of the litigation.”

(internal citations omitted)); Williams-Green v. J. Alexander’s Rests., Inc., 277 F.R.D. 374 (N.D.

Ill. 2011) (“[Plaintiff] has demonstrated that her claims . . . arise from a common nucleus of fact

based upon standardized conduct and, therefore, has satisfied the commonality requirement of

Rule 23(a)(2).”).

        Questions common to the Class include whether Bank included all non-discretionary forms

of remuneration in Member Relations Representatives’ regular rate of pay for overtime

compensation purposes in workweeks in which said employees worked in excess of forty (40)

hours in a workweek.

        The common questions of law and fact, as alleged in the Complaint, are sufficient to meet

the FED. R. CIV. P. 23(a)(2) standard as they arise from a common nucleus of operative fact, namely

Bank’s timekeeping and payroll policies.

                3.      Plaintiff’s claims satisfy the typicality requirement as they are legally
                        and factually similar to putative Rule 23 Class Members’ claims

        The typicality requirement is closely related to the question of commonality. Rosario v.

Livaditis, 963 F.2d 1013, 1018 (7th Cir. 1992). A plaintiff’s claim is typical if it arises from the

same event or practice or course of conduct that gives rise to the claims of other class members,

and his or her claims are based on the same legal theory. De La Fuente v. Stokley-Van Camp, Inc.,

713 F.2d 225, 232 (7th Cir. 1983). “The typicality and commonality requirements of the Federal




        Case 1:18-cv-01931-WCG Filed 09/19/19 Page 12 of 18 Document 22
Rules ensure that only those plaintiffs . . . who can advance the same factual and legal arguments

may be grouped together as a class.” Mace v. Van Ru Credit Corp., 109 F.3d 338, 341 (7th Cir.

1997). The typicality requirement, however, focuses only on whether the plaintiff’s claim is based

on the same legal theory and arises from the same course of conduct that gives rise to the claims

of the other members of the proposed class. Rosario, 963 F.2d at 1018. Typicality focuses on the

Bank’s actions leading to the alleged violation and not on possible particularized defenses against

certain individual class members. Wagner v. NutraSweet Co., 95 F.3d 527, 534 (7th Cir. 1996).

          Plaintiff is a member of the Rule 23 Class. The legal theories advanced by Plaintiff - that

Bank failed to correctly calculate her regular rate of pay for overtime compensation purposes -

applies equally to Plaintiff and the class members she seeks to represent. Because Plaintiff’s claims

involve the same legal theories and arise from the same course of conduct that gives rise to the

claims of the Rule 23 Class members, the typicality element has been satisfied.

                 4.      Plaintiff and Class Counsel will fairly and adequately protect the
                         interests of the Rule 23 Class

          The final inquiry under Rule 23(a) consists of two parts: (1) the adequacy of Class Counsel;

and (2) the adequacy of representation provided in protecting the different, separate and distinct

interests of the Rule 23 Class members. Retired Chicago Police Ass’n v. Chicago, 7 F.3d 584, 598

(7th Cir. 1993) (quoting Sec’y of Labor v. Fitzsimmons, 805 F.2d 682, 697 (7th Cir. 1986) (en

banc)).

          Walcheske & Luzi, LLC seeks to represent the Rule 23 Class. Walcheske & Luzi, LLC has

served as Class Counsel in numerous cases involving claims similar to Plaintiff’s claims. See e.g.

Nicole Dietzen v. Community Loans of America, Inc., Case No. 2018-cv-818 (E.D. Wis. 2018);

John Weninger v. General Mills Operations, LLC, Case No. 18-cv-321 (E.D. Wis. 2018); Slaaen,

et al. v. Senior Lifestyle Corporation, et al., Case No. 18-cv-1562 (E.D. Wis.2018).




          Case 1:18-cv-01931-WCG Filed 09/19/19 Page 13 of 18 Document 22
       Further, Plaintiff does not have any antagonistic or conflicting interests with the class

members she seeks to represent. Plaintiff allegedly has been injured by the same conduct as the

class members she seeks to represent and seeks compensation on her own behalf and on behalf of

the class members she seeks to represent for those injuries. Plaintiff has thus satisfied the

requirements of FED. R. CIV. P. 23(a).

       C.      Plaintiff has Satisfied the Fed. R. Civ. P. 23(b) Standards because Common
               Questions of Law and Fact Predominate Over any Individualized Inquiries
               and because Judicial Economy is Enhanced by Class Treatment

       In addition to meeting the FED. R. CIV. P. 23(a) standards, Plaintiff must satisfy one of the

FED. R. CIV. P. 23(b) standards. Where, as is the case in this matter, Plaintiff seeks monetary

damages, the inquiry properly focuses on FED. R. CIV. P. 23(b)(3). Blihovde, 219 F.R.D. at 619.

       Under FED. R. CIV. P. 23(b)(3), certification of the class is proper where questions of law

or fact common to the entire class predominate over individual claims and a class action is superior

to other methods for fair and efficient adjudication. FED. R. CIV. P. 23(b). The Seventh Circuit has

summarized this standard by stating that, “class action treatment is appropriate and permitted by

Rule 23 when judicial economy from the consolidation of separate claims outweighs any concern

with possible inaccuracies from their being lumped together in a single proceeding for a decision

by a single judge or jury.” Mejdrech v. Met-Coil Sys. Corp., 319 F.3d 910, 911 (7th Cir. 2003).

               1.      Common questions of law or fact predominate

       The question to be answered here is whether the proposed class is sufficiently cohesive to

warrant adjudication by representation. Blihovde, 219 F.R.D. at 620 (citing Amchem Prods., Inc.

v. Windsor, 521 U.S. 591, 623 (1997)). When challenging a uniform policy, the validity of those

policies predominate over individual issues and class certification is appropriate. Id. (citing Gen.

Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 147 n. 20 (1982)). Further, where a uniform policy is




       Case 1:18-cv-01931-WCG Filed 09/19/19 Page 14 of 18 Document 22
challenged, individual inquiries into the application of that policy to an individual within the class

will not supplant predominance. Id.

       Through this settlement, the Parties have resolved a dispute regarding Bank’s policy and

practices regarding its calculation of the regular rate for overtime compensation purposes, which

Plaintiff alleges violated the law. Because the practices were uniformly applied to the Rule 23

Class' members, and because this settlement resolves the Parties’ disputes over these practices,

common issues predominate in this matter, and the FED. R. CIV. P. 23(b)(3) standards have been

met.

               2.      Class resolution is the superior method of resolving these claims

       The final FED. R. CIV. P. 23(b)(3) requirement, superiority, also has been met in this case.

In evaluating superiority, Courts consider: (1) the interests of the class members in controlling the

prosecution of their own claims; (2) the existence of other pending litigation related to the same

controversy; (3) the desirability of concentrating the claims in one forum; and (4) the difficulty of

managing the class. FED. R. CIV. P. 23(b)(3). Neither Plaintiff nor Bank are aware of any other

pending litigation regarding this controversy.

       The desirability of class resolution in this case is readily apparent by the size of the Rule

23 Class and the nature of the alleged violation. The challenged policy allegedly harmed each

member of the putative class; however, the putative class' members’ individual interests in

prosecuting these claims is small given the relatively small monetary value of each individual’s

claim. To the extent that any member of the Settlement Class would prefer to litigate his/her claim

separately, the class mechanism will provide him/her an opportunity to opt out of the Rule 23 Class

and do so. Moreover, the monetary value of each member’s claim is relatively small such that

individual adjudication of the claims is practically inefficient and unlikely.




        Case 1:18-cv-01931-WCG Filed 09/19/19 Page 15 of 18 Document 22
       Because a class is a superior method for resolving this dispute, Plaintiff requests that the

FED. R. CIV. P. 23 classes be certified.

       D.      The Parties’ Proposed Notice and Manner of Service are Appropriate

       In order to protect the rights of absent members of a settlement class, the Court must

provide the best notice practicable to all members. Eisen v. Carlisle & Jacquelin, 417 U.S. 156,

174-75 (1985). Such a notice should define the class, describe clearly the options open to the class

members and deadlines for taking action, describe the terms of the proposed settlement, disclose

any special benefits provided to class representatives, provide information regarding attorneys’

fees, indicate the time and place of the fairness hearing, explain the procedure for distributing

settlement funds, provide information that will enable the class members to calculate individual

recoveries, and prominently display the address and telephone number of class counsel and the

procedure for making inquiries. Manual for Complex Litigation at § 21.312.

       The class notice, attached as Exhibit B to the Parties’ Settlement Agreement, meets each

of the above criteria. (ECF No. 21-1, Ex. B);

       The parties jointly request that the Court set the following schedule in accordance with the

Settlement Agreement:

       (a) Class Counsel will mail the Notice to the members of the Settlement Class in a form

            substantially similar to what is attached to the Agreement as Exhibit B within seven (7)

            calendar days after the Preliminary Order is signed;

       (b) Members of the Settlement Class will have thirty (30) days after the initial mailing of

            the Notices to out of the case or object to the Settlement Agreement (the “Notice

            Period”);




        Case 1:18-cv-01931-WCG Filed 09/19/19 Page 16 of 18 Document 22
       (c) Class Counsel will file a Motion for Approval of Attorneys’ Fees and Costs on or before

           twenty-one (21) days prior to the Fairness hearing;

       (d) A direction that any supplemental brief in support of final approval of the Agreement

           or in response to any objections to the application for attorneys’ fees be filed at least

           seven (7) days prior to the Fairness Hearing; and

       (e) A final hearing on the fairness and reasonableness of the Settlement Agreement, and

           whether final approval shall be given to it, Class Counsel’s request for attorneys’ fees

           and costs, and Plaintiff’s service award will be held before this Court on a date

           approximately thirty (30) days after the close of the Notice Period.

                                        CONCLUSION

       For all the reasons stated above, the parties respectfully request that the Court enter an

order that: (1) preliminarily approves the Settlement Agreement attached as ECF No. 21-1; (2)

certifies, for settlement purposes only, the proposed Rule 23 class; (3) appoints Walcheske & Luzi,

LLC as Class Counsel; (4) appoints Plaintiff, Tiffany Doberstein, as representative of the

Settlement Class; (5) approves the mailing of Notice to class members in a form substantially

similar to Exhibit B to ECF No. 21-1; (6) sets deadlines for members of the Settlement Class to

opt out of the case or object to the Agreement; (7) find that such Notice process satisfies due

process; (8) directs that any member of Rule 23 Class who has not properly requested exclusion

from the Agreement shall be bound by the Agreement in the event the Court issues a Final Order

Approving Settlement; (9) a direction that any member of the Rule 23 Class who wishes to object

to the Agreement in any way must do so per the instructions set forth in the Notice; and (10)

schedules a hearing for final approval of the Settlement Agreement 45 days after approval of this

Joint Motion.




       Case 1:18-cv-01931-WCG Filed 09/19/19 Page 17 of 18 Document 22
               Dated this 12th day of September, 2019.

s/ David M. Potteiger_____________                 s/ Greg B. Gill, Sr.   ____________
James A. Walcheske, SBN 1065635                    Greg B. Gill, Sr., SBN 1015838
Scott S. Luzi, SBN 1067405
David M. Potteiger, SBN 1067009

WALCHESKE & LUZI, LLC                              GILL & GILLS, S.C.
15850 West Bluemound Road, Suite 304               501 S. Nicolet Road
Brookfield, Wisconsin 53005                        Appleton, Wisconsin 54914

Telephone: (262) 780-1953                          Telephone: (920) 739-1107

Email: sluzi@walcheskeluzi.com                     Email: gillsr@gillandgillsc.com
Email: jwalcheske@walcheskeluzi.com
Email: dpotteiger@walcheskeluzi.com

Attorneys for Plaintiff                            Attorneys for Defendant




        Case 1:18-cv-01931-WCG Filed 09/19/19 Page 18 of 18 Document 22
